IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ROBERT WALTER D/B/A DIVERSIFIED : No. 4 MAL 2015
AUTOMOTIVE SERVICES,            :
                                :
                 Petitioner     : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
           v.                   :
                                :
RINEK ROPE CO., INC., CITY OF   :
EASTON, HEYWOOD BECKER, KARIN :
BECKER, TUROG PROPERTIES        :
MANAGEMENT, INC., TUROG         :
PROPERTIES LIMITED AND MICHAEL :
T. FOSTER,                      :
                                :
                 Respondents    :
                                :
                                :


ROBERT WALTER D/B/A DIVERSIFIED : No. 5 MAL 2015
AUTOMOTIVE SERVICES,            :
                                :
                 Petitioner     : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
           v.                   :
                                :
RINEK ROPE CO., INC., CITY OF   :
EASTON, HEYWOOD BECKER, KARIN :
BECKER, TUROG PROPERTIES        :
MANAGEMENT, INC. AND TUROG      :
PROPERTIES LIMITED, AND MICHAEL :
T. FOSTER,                      :
                                :
                 Respondents    :
                                :
                                :


ROBERT WALTER D/B/A DIVERSIFIED : No. 6 MAL 2015
AUTOMOTIVE SERVICES,            :
                                :
              Petitioner        : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
           v.                   :
                                :
RINEK ROPE CO., INC., CITY OF   :
EASTON, HEYWOOD BECKER, KARIN :
BECKER, TUROG PROPERTIES        :
MANAGEMENT, INC. AND TUROG      :
PROPERTIES LIMITED, AND MICHAEL :
T. FOSTER,                      :
                                :
                 Respondents    :
                                :
                                :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.




               [Nos. 4 MAL 2015, 5 MAL 2015 and 6 MAL 2015] - 2